IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM MELSON,                            : No. 189 MM 2015
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
PA. BOARD OF PROBATION AND                 :
PAROLE,                                    :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of February, 2016, the Petition for Leave to File a Notice

of Appeal and Jurisdictional Statement Nunc Pro Tunc is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.